 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     KASPER KASPERIAN
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
11                                                 ******

12   UNITED STATES OF AMERICA,                            Case No.: 1:15-CR-00272-DAD-BAM
13                  Plaintiff,                            STIPULATION AND ORDER TO
14          v.                                            CONTINUE CHANGE OF PLEA
                                                          HEARING
15
16   KASPER KASPERIAN,                                    Date: April 15, 2019
                                                          Time: 10:00 a.m.
17                  Defendant.                            Courtroom: 5
18
19          IT IS HEREBY STIPULATED by the parties hereto, through their respective attorneys
20   of record, that the Change of Plea set for April 15, 2019, at 10:00 a.m. be continued to June 3,
21   2019, at 10:00 a.m.
22          Good cause exists for this request, by both parties, to continue this matter. Counsel needs
23   additional time for continued negotiations.
24          For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
25   seq., within which trial must commence, the time period of April 15, 2019, through June 3,
26   2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it
27   results from a continuance granted by the Court at defendant’s request on the basis of the Court's
28   finding that the ends of justice served by taking such action outweigh the best interest




                                                      1
 1   of the public and the defendant in a speedy trial.
 2          IT IS SO STIPULATED.
 3                                                             Respectfully submitted,
 4    DATED:       April 11, 2019                         By: /s/Melanie L. Alsworth
 5                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
 6
 7
 8
      DATED:       April 11, 2019                         By: /s/Anthony P. Capozzi
 9                                                            ANTHONY P. CAPOZZI
                                                              Attorney for Defendant KASPER
10                                                            KASPERIAN
11
12
13
14                                                ORDER

15
16          IT IS SO ORDERED. Good cause having been shown, the Change of Plea hearing

17   currently set for April 15, 2019, at 10:00 a.m. is continued to June 3, 2019, at 10:00 a.m. Time

18   shall be excluded by stipulation from the parties and pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

19
     IT IS SO ORDERED.
20
21      Dated:     April 11, 2019
                                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28




                                                      2
